Title: From George Washington to Clement Biddle, 19 March 1798
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 19th Mar. 1798.

Your letter of the 11th instant has been received; and I shall depend upon receiving samples of the Oznabrigs & Ticklenbirgs, with the prices annexed, so soon as you are enabled to give them; as I cannot much longer delay purchasing the quantity I want, and am now making partial purchases to supply immediate calls, & not on good terms.
By the first regular Packett from Philadelphia I shall expect to receive the Groceries, the Table Ornaments, and the Encyclopedias: Let the latter be accompanied by Mr Dobson’s acct of cost; and say what sum will be necessary, in addition to any balance which I may have in your hands, after paying for such articles as have been ordered and which I am about to request; and the money shall be immediately remitted.
In consequence of the opinion given by you of Mr Savages Print (presuming it is his you allude to) I pray you to request him to chuse four for me, and have them put into handsome, but not costly, gilt frames, with glasses (supposing them to be of a size to admit glasses) and send three of them to me; the other, Mrs Washington (I believe) is under promise of presenting to Mrs Green (now Mrs Miller). This is the additional expence alluded to in the last Paragraph; and which I request may be paid as soon as presented to you.
I am very sorry to hear of the Capture of the Ship New Jersey. Where, or how, or when, these violations will end, is not for me to say. With esteem & regard I am—Dear Sir Your Obedt Humble Servant

Go: Washington

